Citation Nr: 0917165	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1973 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

In February 2007, the Board denied the Veteran's claim.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In January 2008, the 
Court granted a Joint Motion to vacate the February 2007 
decision and to remand the matter for further development.


FINDINGS OF FACT

1.  Prior to February 13, 2008, the service-connected 
diabetes mellitus is shown to have required treatment with 
insulin and restricted diet; regulation of activities is not 
demonstrated by any competent evidence on file.  

2.  For the period beginning on February 13, 2008, the 
service-connected diabetes mellitus is shown to have required 
treatment with insulin, restricted diet and regulation of 
activities.  Episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization and twice monthly visits 
to the diabetic care provider are not demonstrated.  
Additionally, the Veteran is in receipt of separate 
compensable evaluations for complications related to his 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  For the period prior to February 13, 2008, the criteria 
for the assignment of an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2008).

2.  With resolution of reasonable doubt in the Veteran's 
favor, for the period beginning on February 13, 2008, the 
criteria for the assignment of a 40 percent evaluation, but 
not higher, for the service-connected diabetes mellitus have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  In this 
regard, the Board notes that, while the case was on appeal to 
the Court, the RO obtained and associated with the claims 
file VA treatment records (through June 2008) and private 
treatment records (most recent dated April 2008).  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  Additionally, in 
correspondence dated April 2009, the Veteran's representative 
reported that the Veteran had no further evidence to submit 
in conjunction with his claim on appeal.  Thus, the 
development required by the Joint Motion appears to have been 
completed.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal in an April 2005 Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The absence of such notification by VCAA letter is not 
prejudicial in this case.  The Veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed rating decision, in 
which service connection for his diabetes mellitus was 
granted.  Id.

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In an October 2001 rating decision, the RO granted service 
connection for the Veteran's diabetes mellitus and assigned a 
10 percent evaluation (effective July 9, 2001) under 
Diagnostic Code (DC) 7913, the criteria for evaluating 
diabetes.  38 C.F.R. § 4.119 (2008).  The Veteran filed his 
Notice of Disagreement (NOD) with this decision in November 
2001.  Subsequently, in a May 2002 rating decision, the RO 
increased the Veteran's diabetes evaluation to 20 percent, 
effective February 8, 2001.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, 
the Veteran's claim for an increased evaluation for the 
diabetes remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993).

VA examination in September 2001 showed the Veteran took 
Glipizide (20mg/twice daily) and Metformin (1500mg/twice 
daily) for his diabetes.  He also had bilateral hand numbness 
attributable to his diabetes and hypertension for which he 
took medication.

VA examination in July 2002 showed the Veteran was placed on 
insulin therapy for the control of his diabetes.  To date, he 
was not having any problems with this new regimen.  He denied 
ever being hospitalized due to his diabetic condition.  He 
denied cardiovascular, renal, significant dermatological or 
neurological complications due to his diabetes.  He did not 
suffer from diabetic retinopathy or cataracts.  He did 
experience fleeting numbness and tingling of his left 
forearm.  The Veteran's diabetic condition had not affected 
his job performance at all.  He had no trouble with self 
care, driving, shopping, doing house or outside work.  He 
walked occasionally for exercise.  

The examiner commented that the diabetic condition had been 
well controlled until recently and noted the Veteran had not 
suffered any significant complication related to his 
diabetes.  Overall, the Veteran's daily functioning had not 
been significantly affected by his diabetes mellitus.

VA examination in May 2004 showed the Veteran's insulin 
dosages had recently been increased significantly.  He did 
experience recurrent mild numbness and tingling in his hands 
and fingers.  Other findings were wholly unchanged from 
previous examination.  The examiner commented that the 
Veteran's diabetic condition was well-controlled, but noted 
the Veteran had also gained about 35 pounds since the last 
examination.  The examiner reported the Veteran's hand 
symptoms were consistent with mild peripheral neuritis in his 
hands and fingers but noted the Veteran had not suffered any 
significant complication related to his diabetes or 
treatment.  Overall, his daily functioning remained 
unaffected by his diabetes.  (As noted, separate ratings for 
bilateral upper extremity pathology have been assigned and 
these are not at issue herein.)

In a February 2008 statement, the Veteran's private doctor 
stated that given the Veteran's use of insulin for treatment 
of his diabetes, strenuous exercise would increase the risk 
of severe hypoglycemia and serious side effects.  This was 
received by the Board in April 2008.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, DC 
7913.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  As noted, regulation of 
activities means avoidance of strenuous occupational and 
recreational activities.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the evidence of record, the Board 
observes that, for the time period prior to February 13, 
2008, the Veteran used oral medication, insulin and a 
restricted diet to treat his diabetes mellitus.  There is no 
indication that the Veteran was instructed to regulate or 
restrict his activities.  To that end, the Board notes that 
the July 2002 and May 2004 VA examination reports 
specifically stated that the Veteran's diabetic condition had 
not affected his job performance at all and that he had no 
trouble with self care, driving, shopping, doing house or 
outside work.  There is no evidence in subsequently obtained 
records indicating different findings.  In addition, he 
walked occasionally for exercise.  Thus, an evaluation in 
excess of 20 percent is not warranted for the period prior to 
February 2008.

As noted, a February 13, 2008 statement from the Veteran's 
private doctor indicated that the Veteran was now instructed 
to avoid strenuous exercise.  Given this instruction to avoid 
strenuous activity, combined with the fact that the Veteran 
has been shown to also require oral medication, insulin and a 
restricted diet to treat his diabetes mellitus, the Board 
finds that a 40 percent evaluation is warranted.  There is no 
evidence of record that the Veteran suffers from episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or that he requires twice monthly visits to 
the diabetic care provider.  Furthermore, the Veteran is in 
receipt of separate compensable evaluations for peripheral 
neuropathy of the upper extremities.  Therefore an evaluation 
in excess of 40 percent is not warranted.  Thus, with 
resolution of reasonable doubt in the appellant's favor, for 
the time period beginning February 13, 2008, a 40 percent 
evaluation, but no more, is warranted for the service-
connected diabetes.  38 C.F.R. § 4.119, DC 7913 (2008); see 
also generally Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).




	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to February 13, 2008, an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus is denied.

For the period beginning February 13, 2008, an increased 
evaluation of 40 percent, but not higher for the service-
connected diabetes mellitus is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


